     Case 1:20-cv-00681-SHR-EB Document 36 Filed 01/19/21 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
MICHAEL MCCLENTON and               :
MUMIA ABU-JAMAL,                    :
    Plaintiffs                      :
                                    :            No. 1:20-cv-681
           v.                       :
                                    :            (Judge Rambo)
JOHN WETZEL, et al.,                :
    Defendants                      :

                                ORDER
     AND NOW, on this 19th day of January 2021, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.    The motion for summary judgment (Doc. No. 30) filed by Defendants
           is GRANTED;

     2.    The Clerk of Court is directed to enter judgment in favor of Defendants
           John Wetzel, Tabb Bickell, Michael Wenerowicz, and Trevor Wingard
           and against Plaintiffs Michael McClenton and Mumia Abu-Jamal; and

     3.    The Clerk of Court is directed to CLOSE the above-captioned case.

                                           s/ Sylvia H. Rambo
                                           United States District Judge
